Citation Nr: 1545269	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for tinnitus and bilateral hearing loss.  The Veteran filed a notice of disagreement as to the initial ratings assigned.  However, he did not perfect an appeal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.   


FINDING OF FACT

On September 18, 2015, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran was withdrawing the appeal as to the claim of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On September 18, 2015, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran was withdrawing the appeal as to the claim of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal as to the claim of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


